DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on 3 May 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/David E Sosnowski/               SPE, Art Unit 3745                                                                                                                                                                                         

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a controller for controlling activation” in claims 1, 4-8, 10-13, 17-24, 31-35, 37.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-6, 8, 19, 21-22, 24 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 11,236,753 B1) in view of Wald et al – hereafter Wald – (US 20210353813 A1; references are made to the specification of provisional application 63/027,315).

Regarding claim 1, Campbell teaches a fan (Fig.3/4) adapted to be mounted to a ceiling (via 2), comprising: 
a hub (Fig.3/4, where 13 points to and blades are connected to) connected to a plurality of fan blades (Fig.3/4, 1); 
a motor adapted to rotate the hub (Fig.3/4, part of 13); 
one or more lights (Fig.3/4, 10) connected to the fan.

Campbell does not explicitly teach the one or more lights for providing ultraviolet germicidal light; a controller for controlling activation of the one or more lights based on an indication that a fan speed is above a pre-determined amount.
Wald teaches an apparatus including a support suspended from a structure and including a germicidal light source (¶2); the apparatus including a fan blade configured to revolve about the support (¶25). Wald further teaches the light source including one or more lights (¶6) for providing ultraviolet germicidal light (¶11); a controller for controlling activation of the one or more lights (this element is interpreted under 35 U.S.C. 112(f) as a control board as described in pages 12-13 of the specification to accomplish the claimed function, and equivalents thereof. Wald teaches a control/microprocessor, ¶14/¶57. Note that activation is defined as to make active or more active which under the broadest reasonable interpretation. Supported by Wald ¶57, a person of ordinary skills in the art could clearly determine that when the fan assembly of Wald is not operating and the operation status changes to operating and rotating at any given speed setting, the microprocessor is configured to make active the light source to achieve the level of disinfecting needed as correlated to the fan speed setting and also controlling activation of the light source by making them more active when the fan assembly is moving from a lower level to a higher level of disinfection as correlated to the speed setting of the fan) based on an indication that a fan speed is above a pre-determined amount (¶57, note “microprocessor may be configured to adjust the light source to provide a level of disinfecting energy that is correlated with a setting of the fan. The setting may be a speed setting”). Wald’s apparatus allows disinfecting air (¶1) in circulation about a room (¶12), by neutralizing a virion (¶3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the fan of Campbell by having the one or more lights for providing ultraviolet germicidal light; a controller for controlling activation of the one or more lights based on an indication that a fan speed is above a pre-determined amount as taught by Wald because this would allow disinfecting air in circulation about a room, by neutralizing a virion.

Regarding claim 5, Campbell and Wald further teach an annular tray (Campbell Fig.3/4, 4) adapted to receive a support (Campbell Fig.3/4, 2), the tray supporting the one or more lights for providing ultraviolet germicidal light (Campbell Fig.3/4 as modified by Wald).

Regarding claim 6, Campbell and Wald further teach the one or more lights are provided on a circuit board (Wald ¶13, note array of LED emitters; ¶9, note embedded in a chip; as supported by https://www.tcpi.com/breaking-led-anatomy/ in section 2 “Discrete” configuration, where multiple LED chips place on PCB which means a printed circuit board).

Regarding claim 8, Campbell and Wald further teach the annular tray is adapted to support the one or more lights or a circuit board (Campbell Fig.3/4 as modified by Wald; Wald ¶13, note array of LED emitters; ¶9, note embedded in a chip; as supported by https://www.tcpi.com/breaking-led-anatomy/ in section 2 “Discrete” configuration, where multiple LED chips place on PCB which means a printed circuit board) at an angle relative to a horizontal plane (Campbell Fig.3/4 as modified by Wald; note that at any orientation the one or more lights or the circuit board are arranged, including parallel to the horizontal plane which includes a relative angle of 0 degrees, the one or more lights or circuit board will be at an angle relative to a horizontal plane).

Regarding claim 19, Campbell and Wald further teach the circuit board (Campbell Fig.3/4 as modified by Wald) is adapted to be positioned substantially around the support without dismounting the support from the ceiling (Note that a typical ceiling fan installation does not require any dismounting of a ceiling support to adapt a circuit board of an LED uplight arrangement around the support. This is true because: 1) the ceiling mount can be installed to the ceiling and then a component containing the uplight LED arrangement would be installed in the uplight LED arrangement’s final position with respect to the ceiling support without a need to dismount said ceiling support from the ceiling or 2) the ceiling support and uplight LED arrangement can be pre-assembled together prior to installing the ceiling support to the ceiling, again without a need to dismount said ceiling support from the ceiling).

Regarding claim 21, Campbell teaches a fan (Fig.3/4) adapted to be mounted to a ceiling (via 2), comprising: 
a hub (Fig.3/4, where 13 points to and blades are connected to) connected to a plurality of fan blades (Fig.3/4, 1); 
a motor adapted to rotate the hub (Fig.3/4, part of 13); 
one or more lights (Fig.3/4, 10) connected to the fan.
Campbell does not explicitly teach the one or more lights for providing ultraviolet germicidal light; a controller for controlling activation of the one or more lights based on a fan speed.
Wald teaches an apparatus including a support suspended from a structure and including a germicidal light source (¶2); the apparatus including a fan blade configured to revolve about the support (¶25). Wald further teaches the light source including one or more lights (¶6) for providing ultraviolet germicidal light (¶11); a controller for controlling activation of the one or more lights (this element is interpreted under 35 U.S.C. 112(f) as a control board as described in pages 12-13 of the specification to accomplish the claimed function, and equivalents thereof. Wald teaches a control/microprocessor, ¶14/¶57. Note that activation is defined as to make active or more active which under the broadest reasonable interpretation. Supported by Wald ¶57, a person of ordinary skills in the art could clearly determine that when the fan assembly of Wald is not operating and the operation status changes to operating and rotating at any given speed setting, the microprocessor is configured to make active the light source to achieve the level of disinfecting needed as correlated to the fan speed setting and also controlling activation of the light source by making them more active when the fan assembly is moving from a lower level to a higher level of disinfection as correlated to the speed setting of the fan) based on a fan speed (¶57, note “microprocessor may be configured to adjust the light source to provide a level of disinfecting energy that is correlated with a setting of the fan. The setting may be a speed setting”). Wald’s apparatus allows disinfecting air (¶1) in circulation about a room (¶12), by neutralizing a virion (¶3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the fan of Campbell by having the one or more lights for providing ultraviolet germicidal light; a controller for controlling activation of the one or more lights based on a fan speed as taught by Wald because this would allow disinfecting air in circulation about a room, by neutralizing a virion.

Regarding claim 22, Campbell and Wald further teach the controller controls activation of the one or more lights based on an indication that a fan speed is above a pre-determined amount (Wald ¶57, a person of ordinary skills in the art could clearly determine that when the fan assembly of Wald is not operating and the operation status changes to operating and rotating at any given speed setting, the microprocessor is configured to make active the light source to achieve the level of disinfecting needed as correlated to the fan speed setting and also controlling activation of the light source by making them more active when the fan assembly is moving from a lower level to a higher level of disinfection as correlated to the speed setting of the fan).

Regarding claim 24, Campbell and Wald further teach the one or more lights are connected to a circuit board (Wald ¶13, note array of LED emitters; ¶9, note embedded in a chip; as supported by https://www.tcpi.com/breaking-led-anatomy/ in section 2 “Discrete” configuration, where multiple LED chips place on PCB which means a printed circuit board) adapted to be positioned substantially around a support (Campbell Fig.3/4 as modified by Wald) without dismounting the support from the ceiling (Note that a typical ceiling fan installation does not require any dismounting of a ceiling support to adapt a circuit board of an LED uplight arrangement around the support. This is true because: 1) the ceiling mount can be installed to the ceiling and then a component containing the uplight LED arrangement would be installed in the uplight LED arrangement’s final position with respect to the ceiling support without a need to dismount said ceiling support from the ceiling or 2) the ceiling support and uplight LED arrangement can be pre-assembled together prior to installing the ceiling support to the ceiling, again without a need to dismount said ceiling support from the ceiling).

Regarding claim 31, Campbell and Wald further teach the one or more lights comprise LEDs (Wald ¶13, note “array of LED emitters”) turned on when the motor is operational (Wald ¶57, note “microprocessor may be configured to adjust the light source to provide a level of disinfecting energy that is correlated with a setting of the fan. The setting may be a speed setting.”).

Regarding claim 32, Campbell and Wald further teach an annular tray (Campbell Fig.3/4, 4) adapted to receive the support (Campbell Fig.3/4, 2), the tray supporting the one or more lights for providing ultraviolet germicidal light (Campbell Fig.3/4 as modified by Wald).

Regarding claim 33, Campbell and Wald further teach the one or more lights are provided on a circuit board (Wald ¶13, note array of LED emitters; ¶9, note embedded in a chip; as supported by https://www.tcpi.com/breaking-led-anatomy/ in section 2 “Discrete” configuration, where multiple LED chips place on PCB which means a printed circuit board).

Claims 4 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 11,236,753 B1) in view of Wald et al – hereafter Wald – (US 20210353813 A1; references are made to the specification of provisional application 63/027,315) as applied to claims 1 and 21 above, and further in view of First et al – hereafter First – (US 8,080,203 B2).

Regarding claims 4 and 23, Campbell and Wald teach all limitations from claims 1 and 21, see above, however, do not explicitly teach a circuit for generating a signal indicative of a need to service the one or more lights based on a time of operation of the motor.
First teaches a fan (Fig.1, 40) adapted to be mounted to a ceiling (column 2 line 32-33, note “ceiling-mounted apparatus”) and including one or more lights (Fig.2, 50/70; note lights 50 emit UVGI). First further teaches the lights assembly comprise means to control various operating parameters of the lights including monitoring the number of hours the UVC lamp is illuminated, maintain constant UVC emission strength based on the number of hours of UVC lamp(s) operation and emitting a visual signal to indicate that the UVC lamp has expended its useful life span and needs replacement (column 6 line 8-17). Furthermore, First teaches operating the fan to expose air to UVGI as it travels out of the fan assembly (Fig.9).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the fan of Campbell and Wald by having a circuit for generating a signal indicative of a need to service the one or more lights based on a time of operation of the lights as taught by First because this would allow maintain constant UVC emission strength based on the number of hours of UVC lamp(s) operation and/or replace the lights when their useful life has been expended.
Furthermore, note that First discloses the UVC lights operate in combination with the fan which a person of ordinary skills in the art could determine that the time of operation of the lights and the fan will be the same, therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the fan of Campbell, Wald and First by measuring the operation time of the fan to determine the need of service of the lights based on the teachings of First because this would require a simple substitution of one known element (monitoring the operation time of the lights) for another (monitoring the operation time of the motor) to obtain predictable results (determining need of service of the lights).

Claims 7, 11-12, 20, 34-35 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 11,236,753 B1) in view of Wald et al – hereafter Wald – (US 20210353813 A1; references are made to the specification of provisional application 63/027,315) as applied to claims 5-6 and 33, respectively, see above, and further in view of CN 201575354 U – hereafter CN –.

Regarding claim 7, Campbell and Wald teach all limitations from claim 6, see above, however, do not explicitly teach the circuit board comprises an annular structure including a plurality of interconnected segments, each of the plurality of segments including at least one light emitting diode for generating ultraviolet germicidal light.
CN teaches a light-emitting diode module (Fig.1). CN further teaches the light-emitting diode module having one or more lights (Fig.1/2/6, 12) on a circuit board (Fig.1/2/6, 11) comprising an annular structure including a plurality of interconnected semi-annular segments (Fig.1/2/6) forming an annular structure (Fig.1); this configuration allows for light-emitting diode modules having shapes other than straight shapes to meet the needs of different consumer objects (machine translation ¶41). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the fan of Campbell and Wald by having the circuit board comprises an annular structure including a plurality of interconnected segments, each of the plurality of segments including at least one light emitting diode as taught by CN because this would allow providing shapes other than straight shapes to meet the needs of different consumer objects, e.g., Campbell and Wald ceiling fan LED chips, this would result in at least one light emitting diode for generating ultraviolet germicidal light included in each of the plurality of segments.

Regarding claim 11, Campbell and Wald teach all limitations from claim 6, see above, however, do not explicitly teach the circuit board is C-shaped.
CN teaches a light-emitting diode module (Fig.1). CN further teaches the light-emitting diode module having one or more lights (Fig.1/2/6, 12) on a circuit board (Fig.1/2/6, 11) comprising an annular structure including a plurality of interconnected semi-annular segments (Fig.1/2/6) forming an annular structure (Fig.1), the interconnected segments being C-shaped; this configuration allows for light-emitting diode modules having shapes other than straight shapes to meet the needs of different consumer objects (machine translation ¶41). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the fan of Campbell and Wald by having the circuit board comprises an annular structure including a plurality of interconnected segments being C-shaped as taught by CN because this would allow providing shapes other than straight shapes to meet the needs of different consumer objects, e.g., Campbell and Wald ceiling fan LED chips.

Regarding claim 12, Campbell and Wald teach all limitations from claim 6, see above, however, do not explicitly teach the circuit board comprises at least two semi-annular portions connected by a connector.
CN teaches a light-emitting diode module (Fig.1). CN further teaches the light-emitting diode module having one or more lights (Fig.1/2/6, 12) on a circuit board (Fig.1/2/6, 11) comprising an annular structure including at least two semi-annular portions (Fig.1/2/6) forming an annular structure (Fig.1) and connected by a connector (Fig.2, 15; machine translation ¶38); this configuration allows for light-emitting diode modules having shapes other than straight shapes to meet the needs of different consumer objects (machine translation ¶41). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the fan of Campbell and Wald by having the circuit board comprises at least two semi-annular portions connected by a connector as taught by CN because this would allow providing shapes other than straight shapes to meet the needs of different consumer objects, e.g., Campbell and Wald ceiling fan LED chips.

Regarding claim 20, Campbell and Wald teach all limitations from claim 5, see above, however, do not explicitly teach the circuit board comprises a plurality of semi-annular segments adapted to connect together to form an annular structure surrounding the support.
CN teaches a light-emitting diode module (Fig.1). CN further teaches the light-emitting diode module having one or more lights (Fig.1/2/6, 12) on a circuit board (Fig.1/2/6, 11) comprising an annular structure including a plurality of interconnected semi-annular segments (Fig.1/2/6) forming an annular structure (Fig.1); this configuration allows for light-emitting diode modules having shapes other than straight shapes to meet the needs of different consumer objects (machine translation ¶41). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the fan of Campbell and Wald by having the circuit board comprises a plurality of semi-annular segments adapted to connect together to form an annular structure as taught by CN because this would allow providing shapes other than straight shapes to meet the needs of different consumer objects, e.g., Campbell and Wald ceiling fan LED chips, this would result in the annular structure surrounding the Campbell’s ceiling fan support.

Regarding claim 34, Campbell and Wald teach all limitations from claim 33, see above, however, do not explicitly teach the circuit board comprises an annular structure including a plurality of interconnected segments, each of the plurality of segments including at least one light emitting diode for generating ultraviolet germicidal light.
CN teaches a light-emitting diode module (Fig.1). CN further teaches the light-emitting diode module having one or more lights (Fig.1/2/6, 12) on a circuit board (Fig.1/2/6, 11) comprising an annular structure including a plurality of interconnected semi-annular segments (Fig.1/2/6) forming an annular structure (Fig.1); this configuration allows for light-emitting diode modules having shapes other than straight shapes to meet the needs of different consumer objects (machine translation ¶41). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the fan of Campbell and Wald by having the circuit board comprises an annular structure including a plurality of interconnected segments, each of the plurality of segments including at least one light emitting diode as taught by CN because this would allow providing shapes other than straight shapes to meet the needs of different consumer objects, e.g., Campbell and Wald ceiling fan LED chips, this would result in at least one light emitting diode for generating ultraviolet germicidal light included in each of the plurality of segments.

Regarding claim 35, Campbell, Wald and CN further teach the annular tray is adapted to support the one or more lights or the circuit board (Campbell Fig.3/4 as modified by Wald and CN) at an angle relative to a horizontal plane (Campbell Fig.3/4 as modified by Wald and CN; note that at any orientation the one or more lights or the circuit board are arranged, including parallel to the horizontal plane which includes a relative angle of 0 degrees, the one or more lights or circuit board will be at an angle relative to a horizontal plane).

Regarding claim 37, Campbell and Wald teach all limitations from claim 33, see above, however, do not explicitly teach the circuit board comprises at least two semi-annular portions connected by a connector.
CN teaches a light-emitting diode module (Fig.1). CN further teaches the light-emitting diode module having one or more lights (Fig.1/2/6, 12) on a circuit board (Fig.1/2/6, 11) comprising an annular structure including at least two semi-annular portions (Fig.1/2/6) forming an annular structure (Fig.1) and connected by a connector (Fig.2, 15; machine translation ¶38); this configuration allows for light-emitting diode modules having shapes other than straight shapes to meet the needs of different consumer objects (machine translation ¶41). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the fan of Campbell and Wald by having the circuit board comprises at least two semi-annular portions connected by a connector as taught by CN because this would allow providing shapes other than straight shapes to meet the needs of different consumer objects, e.g., Campbell and Wald ceiling fan LED chips.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 11,236,753 B1) in view of Wald et al – hereafter Wald – (US 20210353813 A1; references are made to the specification of provisional application 63/027,315) as applied to claim 6 above, and further in view of Graziano et al – hereafter Graziano – (US 10,125,971 B2).

Regarding claim 10, Campbell and Wald teach all the limitations of claim 6, see above, however, do not explicitly teach the circuit board is flexible.
Graziano teaches a fan (Fig.5) adapted to be mounted to a ceiling (Fig.5, via 51) and including one or more LED lights (Fig.5, at 53; Fig.18, 018). Graziano further teaches the one or more LED lights being provided on a flexible circuit board (Fig.18, 184; column 7 line 12-14). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the fan of Campbell and Wald by having the circuit board being a flexible circuit board as taught by Graziano because this would require a simple substitution of one known element (circuit board of Campbell as modified by Wald) for another (flexible circuit board of Graziano) to obtain predictable results (providing a circuit board where LEDs can be fixed and operated).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 11,236,753 B1) in view of Wald et al – hereafter Wald – (US 20210353813 A1; references are made to the specification of provisional application 63/027,315) as applied to claim 6 above, and further in view of McEllen (US 20090129974 A1).

Regarding claim 13, Campbell and Wald teach all the limitations of claim 6, see above, however, do not explicitly teach the circuit board includes one or more lights adapted for generating non-ultraviolet light.
McEllen teaches a fan (Fig.1) adapted to be mounted to a ceiling (Fig.1, via 10), comprising: a hub (Fig.1, not numbered, area where 16 points to) connected to a plurality of fan blades (Fig.1, 22); a motor (Fig.2, 32) adapted to rotate the hub (Fig.1/2); a support (Fig.1, 12). McEllen further teaches one or more lights providing ultraviolet germicidal light (Fig.2, 28; Fig.3, 40; ¶35, note “UV-C source 28 may be any suitable conventional type such as light emitting diodes;” ¶36, note “UV-C sources 40”) and one or more lights adapted for generating non-ultraviolet (regular) light (Fig.3, 42; ¶36, note “alternating UV-C sources 40 and visible light sources 42”; this configuration allows improving the quality of the air in a room with particular application in public spaces such as hospitals, health care institutions, dormitories, schools and offices (¶1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the fan of Campbell and Wald by includes one or more lights adapted for generating non-ultraviolet light in combination with UVC sources as taught by McEllen because this would allow improving the quality of the air in a room without sacrificing the visible light typically provided by ceiling fans; this would result in the circuit board of Campbell and Wald including one or more lights providing UVC and non UVC light.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 11,236,753 B1) in view of Wald et al – hereafter Wald – (US 20210353813 A1; references are made to the specification of provisional application 63/027,315)  as applied to claim 5 above, and further in view of Yen (US 20130343052 A1).

Regarding claim 17, Campbell and Wald teach all the limitations of claim 5, see above, however, do not explicitly teach the annular tray includes a plurality of fins for promoting heat exchange.
Yen teaches a fan adapted to be mounted to a ceiling including LED lights (¶2). Yen further teaches the LED lights mounted a light seat (tray) that includes a plurality of fins (Fig.3, 12) so that heat generated by the LED light can be quickly and effectively dissipated (¶19).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the fan of Campbell and Wald by having the fan tray including a plurality of fins for promoting heat exchange as taught by Yen because this would allow heat generated by the LED light being quickly and effectively dissipated.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 11,236,753 B1) in view of Wald et al – hereafter Wald – (US 20210353813 A1; references are made to the specification of provisional application 63/027,315)  as applied to claim 5 above, and further in view of Fanimation (Torch Ceiling Fan - Jan 2018 - Owner's Manual V.01).

Regarding claim 18, Campbell and Wald teach all the limitations of claim 5, see above, however, do not explicitly teach the annular tray includes a stanchion adapted to engage the support, and further including a fastener for fastening the stanchion to the support.
Fanimation teaches a fan (Page 18 Fig.1) adapted to be mounted to a ceiling (Page 18 Fig.1, via 1 as shown in Page 9). Fanimation further teaches the ceiling fan including a tray (Page 18 Fig.1, above motor 6, where LEDs 9 are located), a stanchion (Fanimation Page 7 Fig.3/4) connected to a support (Page 18 Fig.1, 2) via a fastener (Page 7 Fig.4; note clip, pin, screws/nuts); note said configuration is a known configuration to securely assemble and rotatably fix non rotating fan components to a ceiling.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the fan of Campbell and Wald by having the annular tray includes a stanchion adapted to engage the support, and further including a fastener for fastening the stanchion to the support as taught by Fanimation because this configuration is well known in the ceiling fan art to assemble and rotatably fix non rotating fan components to a ceiling.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745